                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:17-cv-00339-MOC-DLH

 BETHEL MISSIONARY BAPTIST CHURCH                          )
 OF HAYWOOD COUNTY,
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 SOUTHERN MUTUAL CHURCH INSURANCE                          )
 COMPANY,                                                  )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on the following pending motions. From plaintiff,

there is the Motion for Partial Summary Judgment (#29). From defendant, there is the Motion

for Summary Judgment (#30). Having considered each motion and reviewed the pleadings, the

Court enters the following Order.

I.     Summary Judgment Standard

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

       The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the


                                                 -1-
absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(citations omitted).

       Once this initial burden is met, the burden shifts to the nonmoving party. That party “must

set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3. The

nonmoving party may not rely upon mere allegations or denials of allegations in his pleadings to

defeat a motion for summary judgment. Id. at 324. Instead, that party must present sufficient

evidence from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert Cnty., Md., 48 F.3d 810, 818 (4th

Cir. 1995). When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct. 2658,

2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). Any question

as to the meaning of the language used in a policy is a question of law for the court to resolve.

Guyther v. Nationwide Mut. Fire Ins., 109 N.C. App. 506, 512 (1993).

II.    Plaintiff’s Motion for Partial Summary Judgment

       Plaintiff Church seeks partial summary judgment on its claims for unfair and deceptive

trade practices, unfair trade practices, and bad faith. It claims Insurer denied Church's claim

without following up on its initial investigation, without addressing all possible areas of coverage,

and without knowing the applicable law. Specifically, Church alleges Insurer denied Church's

claim without knowing North Carolina law on concurrent causation or partial collapse.




                                                 -2-
       Church argues Insurer violated the Unfair and Deceptive Trade Practices Act ("UDTPA"),

N.C.G.S. §§ 75-1.1 et seq. by intentionally avoiding knowledge of the law and making repeated

misrepresentations about the coverage based on an indifference to the law. Church maintains

Insurer is tasked with knowing the law applying to its products and that Insurer wantonly denied

claims and unfairly processed claims based on an intentional disregard for the law and a conscious

disregard for insureds.

       Church also claims Insurer has committed violations under N.C.G.S. §§ 58-63-1 et seq.,

which provides the state with means to regulate insurance and deal with unfair and deceptive

practices. Violations of N.C.G.S. §§ 58-63-15(11) support a violation of the UDTPA. See Gray

v. North Carolina Ins. Underwriting Ass'n, 352 N.C. 61, 68–71 (2000). If Church can prove that

Insurer acted in a way that violated § 58–63–15(11), and that it suffered an actual injury

proximately caused by that violation, then Church will be able to establish his UDTPA claim and

thereby may seek treble damages arising from the alleged UDTPA violation. Guessford v.

Pennsylvania Nat. Mut. Cas. Ins. Co., 983 F. Supp. 2d 652, 660 (M.D.N.C. 2013) (citing Gray,

352 N.C. at 74–75).

       Finally, Church argues it is entitled to summary judgment on its bad faith claim because

its insurance claim was valid and Insurer’s refusal to pay or if make a proper investigation supports

a finding of bad faith. In order to recover punitive damages for the tort of an insurance company's

bad faith refusal to settle, plaintiffs must prove: (1) a refusal to pay after recognition of a valid

claim; (2) bad faith; and (3) aggravating or outrageous conduct. Guessford, 983 F. Supp. at 671–

72 (citing Lovell v. Nationwide Mut. Ins. Co., 108 N.C. App. 416, 420 (1993), aff'd, 334 N.C. 682

(1993)). In this context, bad faith means “not based on honest disagreement or innocent mistake.”



                                                 -3-
Lovell, 108 N.C. App. at 421. The third element, aggravating or outrageous conduct, may be

shown by “fraud, malice, gross negligence, insult, rudeness, oppression, or wanton and reckless

disregard of plaintiff's rights.” Id. at 422.

         For the reasons stated at the January 4, 2019 hearing and in the Insurer’s Response, the

Court finds Church has not met its burden of showing show that there is no genuine issue as to any

material fact and that it is entitled to a judgment on each of these claims as a matter of law. Fed.

R. Civ. P. 56(c). The Court will, therefore, deny plaintiff’s Motion for Partial Summary Judgment

(#29).

III.     Defendant’s Motion for Summary Judgment

         Defendant Insurer seeks summary judgment on all of Church’s claims. It argues Insurer is

entitled to judgment on Church’s claim for breach of contract because Insurer’s policy of insurance

does not provide coverage for Church’s reported damages and, as such, Insurer’s denial was

proper. Insurer also argues it is entitled to judgment on Church’s claim for unfair and deceptive

trade practices, unfair claims settlement practices, bad faith, and punitive damages because Insurer

acted reasonably and in good faith in investigating Church’s claim and properly denying a claim

that was not covered by the terms and conditions of the policy. Insurer claims Church has come

forward with no evidence that Insurer engaged in any activities in connection with Church’s claim

that would support any claim for unfair claims settlement practices, unfair and deceptive trade

practice, bad faith, or punitive damages.

         Apart from plaintiffs’ punitive and treble damages claims, the Court finds that Insurer has

not met its burden of showing show that there is no genuine issue as to any material fact and that

it is entitled to a judgment as a matter of law. Fed. R. Civ. P. 56(c). As for defendant’s motion



                                                 -4-
for summary judgment on plaintiff’s punitive and treble damages claim, the Court finds that

defendant has met its burden and will dismiss plaintiff’s exemplary damages claims. Exemplary

damages are not to be used as a loaded gun. While they are appropriate in some contexts, plaintiff

has not provided sufficient evidence of defendant’s blatant bad faith in investigating and denying

its claims to elevate this to a treble damages case. The Court will, therefore, allow the release of

plaintiff’s punitive and treble damages claims. Church is foreclosed from seeking punitive or

treble damages.

       For the reasons stated at the January 4, 2019 hearing, Insurer’s Motion for Summary

Judgment (#30) will be denied in part on the claims for breach of contract, unfair and deceptive

trade practices, unfair claims settlement practices, and bad faith, and granted as to the release of

the punitive and treble damages claims.

                                            ORDER

       IT IS, THEREFORE, ORDERED that that:

   1. Plaintiff’s Motion for Partial Summary Judgment (#29) is DENIED; and

   2. Defendants’ Motion for Summary Judgment (#30) is DENIED as to the claims for

       breach of contract, unfair and deceptive trade practices, unfair claims settlement

       practices, and bad faith, and GRANTED as to the release of the punitive and treble

       damages claim.



                                          Signed: February 15, 2019




                                                  -5-
